DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of Group I, claims 1-3, 5-6, and 8-14, drawn to a method of treating cancer or inhibiting tumor growth, and the species of non-small cell lung cancer in the reply filed on 7/8/2022 is acknowledged. Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.
Newly added claim 42 will be considered as a part of group I.
Claims 1-3, 5, 8-29, and 42 are pending.

Claims 1-3, 5, 8-14, and 42 are under examination.

Priority
	This application is a continuation application of PCT/US2018/012604, filed 1/5/2018, which claims priority from U.S provisional applications 62581978 and 62443698, filed 11/6/2017 and 1/7/2017, respectively.
Information Disclosure Statement
	Applicant’s IDS submitted 3/11/2020, IDS submitted 7/8/2022, and a second IDS submitted 7/8/2022 are acknowledged, and have been considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8, 11-13, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merck (US 2015/0225483 A1, published 8/15/2015).
	Merck discloses a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor β Receptor II (TGFβRII), or a fragment thereof, capable of binding Transforming Growth Factor β (TGF β), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding site that binds PD-L1 (paragraph 28, paragraph 32, paragraph 176).
	Merck teaches the cancer is non-small cell lung cancer (paragraph 32; paragraph 35; paragraphs 168-169; claim 23).
	Merck teaches intravenous injections of the anti-PD-L1/TGFβ trap (paragraph 0047, paragraph 171, Figures 5A, 5B, Examples, 5, 7-14, 16-18)
	Merck teaches the administration at a dose between 0.1 mg/kg and 100 mg/kg, alternatively between 0.5 mg/kg and 50 mg/kg, alternatively, between 1 mg/kg and 25 mg/kg, alternatively between 2 mg/kg and 10 mg/kg, alternatively between 5 mg/kg and 10 mg/kg is administered and may be
given, for example, once weekly, once every other week, once every third week, or once monthly per treatment cycle. A dose between 0.1 mg/kg and 100 mg/kg, alternatively between 0.5 mg/kg and 50 mg/kg, alternatively, between 1 mg/kg and 25 mg/kg, alternatively between 2 mg/kg and 10 mg/kg, alternatively between 5 mg/kg and 10 mg/kg, would correspond to a total dose of 7.5 mg to 7500 mg, 37.5 mg to 3750 mg, 75 kg to 1875 mg, 150 mg to 750 mg, and 375 mg to 750 mg, to a 75kg person (~165lbs), respectively.
	Merck discloses the first polypeptide of the anti-PD-L1/TGFβ trap comprises the amino acid sequence of SEQ ID NO: 3, and the second polypeptide comprises the amino acid sequence of SEQ ID NO: 1 (Claim 14).
	Merck SEQ ID NO: 1 is identical to instant SEQ ID NO: 1 (See below).

    PNG
    media_image1.png
    220
    455
    media_image1.png
    Greyscale

	Merck SEQ ID NO: 3 is identical to instant SEQ ID NO: 3 (See below).

    PNG
    media_image2.png
    604
    455
    media_image2.png
    Greyscale

	Further, the sequences recited above encompass instant SEQ ID NOs: 35-40 of instant claim 42.
	Merck discloses treating patients with advanced malignant melanoma or renal cell carcinoma (paragraph 207), meeting the limitation of instant claim 13.
	Merck does not teach the dosage administered is at least 500 mg.
	Merck does not teach the dose is:(a) 1200 mg administered once every two weeks; or (b) 2400 mg administered once every three weeks.
	While the references do not specifically teach the dosage administered is (1) at least 500 mg, (2) 1200 mg administered once every two weeks; or (3) 2400 mg administered once every three weeks,
these are well within the range of dosages recited in Merck (e.g. between 150 mg to 750 mg, between 375 mg to 750 mg, and between 37.5 mg to 3750 mg, to a 75kg person). Further, the administration of the anti-PD-L1/TGFβ Trap every two or every three weeks is also taught by Merck.
	Therefore, given the knowledge in the art, one of ordinary skill in the art would have been motivated to optimize the dosage and regimen of the anti-PD-L1/TGFβ Trap accordingly and within the existing known dosage regimens of anti-PD-L1/TGFβ Trap in the prior art to find the optimal dose of the anti-PD-L1/TGFβ Trap. 	An optimal for a particular patient will depend on the disease being treated, the severity of the disease, and the existence of side effects. The optimal dose can be determined by routine experimentation (paragraph 174). One would have reasonably expected success in optimizing the dosage and regimen for therapeutic effectiveness. It would have required no more than ordinary skill and routine experimentation as taught by the prior art to optimize the appropriate dosage of the anti-PD-L1/TGFβ Trap to arrive at the claimed invention.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.

Claim(s) 1-3, 5, 8-13, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merck (US 2015/0225483 A1, published 8/15/2015) further in view of Wu (US 2013/0110045 A1, published 5/2/2013).
	In regards to claims 1-3, 5, 8, 11-13, and 42, the teachings of Merck are discussed supra.
	Merck does not teach the intravenous administration is performed with a prefilled bag, a prefilled pen, or a prefilled syringe comprising a formulation comprising the protein.
	Merck does not teach the bag is connected to a channel comprising a tube and/or a needle.
	These deficiencies are made up for by Wu (US20130110045A1).
	Wu teaches a single use intravenous (IV) therapy administering device comprising an IV bag puncture needle assembly, a drip chamber, a flow regulator, a fluid filter, an IV needle assembly is disclosed. An IV infusion line provides a conduit to allow medical fluid to flow from the IV bag puncture needle assembly to the IV needle assembly (Abstract).
	Wu teaches the bag contains an IV fluid such as, medications, volume expanders, specialty pharmaceuticals, or other medical solutions or fluids (paragraph 52)
	It would have been obvious to one of ordinary skill in the arts to modify the method of Merck to further comprise performing the intravenous administration with a prefilled bag, wherein the bag is connected to a channel comprising a tube and/or needle as taught by Wu. One of ordinary skill in the arts would have been motivated to perform the intravenous administration via an art-known method of intravenous administration using a safe and effective device for administering medicinal fluid intravenously (Wu, paragraph 2), and have a reasonable expectation of success.

Claim(s) 1-3, 5, 8, 11-14, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merck (US 2015/0225483 A1, published 8/15/2015) further in view of Disis (2015 ASCO Annual Meeting. J Clin Oncol 33 (suppl: abstr 5509), published online 5/20/ 2015) and Connolly (Int J Biol Sci. 2012;8(7):964-78., published 7/12/2012).
	In regards to claims 1-3, 5, 8, 11-13, and 42, the teachings of Merck are discussed supra.
	Merck does not teach the tumor is refractory and/or resistant to prior treatment.
	This deficiency is made up for by Disis and Connolly.
	Disis teaches the programmed death-1 receptor (PD-1) and its ligand (PD-L1) are key therapeutic targets in the reactivation of the immune response against multiple cancers. Avelumab, a fully human anti-PD-L1 IgG1 antibody, is safe and effective in treating patients (pts) with recurrent or refractory ovarian cancer (Background; Conclusions).
	Connolly teaches recombinant Fc-fusion proteins containing the soluble ectodomain of TβRII (TβRII-Fc), which bind to and neutralize TGF-β. The in vivo expression of TβRII-Fc has shown to reduce the incidence of breast tumor metastasis in transgenic mice. Administration of TβRII-Fc in the MMTV-PMT transgenic mouse model also demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis (Page 971, right column, 2nd full paragraph). 
	It would have been obvious to one of ordinary skill in the arts to modify the method of Merck to further comprise treating tumors refractory and/or resistant to prior treatment, as taught by Disis. As Disis already shows that anti-PD-L1 antibodies can safely and effectively treat recurrent or refractory cancers, and Connolly teaches ectodomains of either TβRII (TβRII-Fc) demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to safely and effectively treat recurrent or refractory cancers with the anti-PD-L1/TGFβ Trap, comprising an anti-PD-L1 antibody and a fragment of TGFβRII, of Merck.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-14, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 10-11, 17-20, 24, 31, 35, and 58 of copending Application No. 17/095377 (reference application) further in view of  Disis (2015 ASCO Annual Meeting. J Clin Oncol 33 (suppl: abstr 5509), published online 5/20/ 2015) and Connolly (Int J Biol Sci. 2012;8(7):964-78., published 7/12/2012). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application claims a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a dose of at least 500 mg of a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor j Receptor II (TGFORII), or a fragment thereof, capable of binding Transforming Growth Factor j (TGFO), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding site that binds PD-L1 (e.g. claim 1).
	The copending application claims the first polypeptide comprises the amino acid sequence of SEQ ID NO: 3, and the second polypeptide comprises the amino acid sequence of SEQ ID NO: 1, which are identical to instant SEQ ID NO: 3 and instant SEQ ID NO: 1, respectively (e..g. claim 2).
	Further, the sequences recited above encompass instant SEQ ID NOs: 35-40 of instant claim 42.
	The copending application claims the first polypeptide comprises the amino acid sequences of SEQ ID NOs: 35, 36, and 37, and the second polypeptide comprises the amino acid sequences of SEQ ID NOs: 38, 39, and 40 which are identical to instant SEQ ID NOs: 35-40 of instant claim 42 (e.g. claim 58).
	The copending application claims the dose is 500 mg to 2400 mg (e.g. claim 3).
	The copending application claims the dose is:(a) 1200 mg administered once every two weeks; or (b) 2400 mg administered once every three weeks (e.g. claims 7 and 10).
	The copending application claims the protein is administered by intravenous administration (e.g. claim 17).
	The copending application claims the intravenous administration is performed with a prefilled bag, a prefilled pen, or a prefilled syringe comprising a formulation comprising the protein (e.g. claim 18).
	The copending application claims the bag is connected to a channel comprising a tube and/or a needle (e.g. claim 19).
	The copending application claims the cancer is non-small cell lung cancer (e.g. claim 1).
	The copending application claims the tumor is an advanced solid tumor (e.g. claim 1).
	The copending application does not claim the tumor is refractory and/or resistant to prior treatment.
	This deficiency is made up for by Disis and Connolly.
	Disis teaches the programmed death-1 receptor (PD-1) and its ligand (PD-L1) are key therapeutic targets in the reactivation of the immune response against multiple cancers. Avelumab, a fully human anti-PD-L1 IgG1 antibody, is safe and effective in treating patients (pts) with recurrent or refractory ovarian cancer (Background; Conclusions).
	Connolly teaches recombinant Fc-fusion proteins containing the soluble ectodomain of TβRII (TβRII-Fc), which bind to and neutralize TGF-β. The in vivo expression of TβRII-Fc has shown to reduce the incidence of breast tumor metastasis in transgenic mice. Administration of TβRII-Fc in the MMTV-PMT transgenic mouse model also demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis (Page 971, right column, 2nd full paragraph). 
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to further comprise treating tumors refractory and/or resistant to prior treatment, as taught by Disis. As Disis already shows that anti-PD-L1 antibodies can safely and effectively treat recurrent or refractory cancers, and Connolly teaches ectodomains of either TβRII (TβRII-Fc) demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to safely and effectively treat recurrent or refractory cancers with the anti-PD-L1/TGFβ Trap, comprising an anti-PD-L1 antibody and a fragment of TGFβRII, of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, 8-14, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 23, 25, 43, 60-61, and 104 of copending Application No. 17/136433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application claims a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a dose of at least 500 mg of a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor j Receptor II (TGFORII), or a fragment thereof, capable of binding Transforming Growth Factor j (TGFO), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding site that binds PD-L1 (e.g. claim 1).
	The copending application claims the first polypeptide comprises the amino acid sequence of SEQ ID NO: 3, and the second polypeptide comprises the amino acid sequence of SEQ ID NO: 1, which are identical to instant SEQ ID NO: 3 and instant SEQ ID NO: 1, respectively (e.g. claim 2).
	Further, the sequences recited above encompass instant SEQ ID NOs: 35-40 of instant claim 42.
	The copending application claims the first polypeptide comprises the amino acid sequences of SEQ ID NOs: 35, 36, and 37, and the second polypeptide comprises the amino acid sequences of SEQ ID NOs: 38, 39, and 40 which are identical to instant SEQ ID NOs: 35-40 of instant claim 42 (e.g. claim 104).
	The copending application claims the dose is 500 mg to 2400 mg (e.g. claim 3).
	The copending application claims the dose is 2400 mg administered once every three weeks (e.g. claims 3 and 8).
	The copending application claims the protein is administered by intravenous administration (e.g. claim 60).
	The copending application claims the intravenous administration is performed with a prefilled bag, a prefilled pen, or a prefilled syringe comprising a formulation comprising the protein (e.g. claim 61).
	The copending application claims the bag is connected to a channel comprising a tube and/or a needle (e.g. claim 61).
	The copending application claims the cancer is non-small cell lung cancer (e.g. claim 1)
	The copending application claims the tumor is an advanced solid tumor (e.g. claim 1).
	The copending application claims the tumor is refractory and/or resistant to prior treatment (e.g. claim 43).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, 8-14, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 11, 32-33, and 110 of copending Application No. 17/117485 (reference application) further in view of Disis (2015 ASCO Annual Meeting. J Clin Oncol 33 (suppl: abstr 5509), published online 5/20/ 2015) and Connolly (Int J Biol Sci. 2012;8(7):964-78., published 7/12/2012). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application claims a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a dose of at least 500 mg of a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor j Receptor II (TGFORII), or a fragment thereof, capable of binding Transforming Growth Factor j (TGFO), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding site that binds PD-L1 (e.g. claim 1).
	The copending application claims the first polypeptide comprises the amino acid sequence of SEQ ID NO: 3, and the second polypeptide comprises the amino acid sequence of SEQ ID NO: 1, which are identical to instant SEQ ID NO: 3 and instant SEQ ID NO: 1, respectively (e.g. claim 5).
	Further, the sequences recited above encompass instant SEQ ID NOs: 35-40 of instant claim 42.
	The copending application claims the first polypeptide comprises the amino acid sequences of SEQ ID NOs: 35, 36, and 37, and the second polypeptide comprises the amino acid sequences of SEQ ID NOs: 38, 39, and 40 which are identical to instant SEQ ID NOs: 35-40 of instant claim 42 (e.g. claim 110).
	The copending application claims the dose is 500 mg to 2400 mg (e.g. claim 6).
	The copending application claims the dose is:(a) 1200 mg administered once every two weeks; or (b) 2400 mg administered once every three weeks (e.g. claims 6 and 11).
	The copending application claims the protein is administered by intravenous administration (e.g. claim 32).
	The copending application claims the intravenous administration is performed with a prefilled bag, a prefilled pen, or a prefilled syringe comprising a formulation comprising the protein (e.g. claim 33).
	The copending application claims the bag is connected to a channel comprising a tube and/or a needle (e.g. claim 33).
	The copending application claims the cancer is non-small cell lung cancer (e.g. claim 1).
	The copending application claims the tumor is an advanced solid tumor (e.g. claim 1).
	The copending application does not claim the tumor is refractory and/or resistant to prior treatment.
	This deficiency is made up for by Disis and Connolly.
	Disis teaches the programmed death-1 receptor (PD-1) and its ligand (PD-L1) are key therapeutic targets in the reactivation of the immune response against multiple cancers. Avelumab, a fully human anti-PD-L1 IgG1 antibody, is safe and effective in treating patients (pts) with recurrent or refractory ovarian cancer (Background; Conclusions).
	Connolly teaches recombinant Fc-fusion proteins containing the soluble ectodomain of TβRII (TβRII-Fc), which bind to and neutralize TGF-β. The in vivo expression of TβRII-Fc has shown to reduce the incidence of breast tumor metastasis in transgenic mice. Administration of TβRII-Fc in the MMTV-PMT transgenic mouse model also demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis (Page 971, right column, 2nd full paragraph). 
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to further comprise treating tumors refractory and/or resistant to prior treatment, as taught by Disis. As Disis already shows that anti-PD-L1 antibodies can safely and effectively treat recurrent or refractory cancers, and Connolly teaches ectodomains of either TβRII (TβRII-Fc) demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to safely and effectively treat recurrent or refractory cancers with the anti-PD-L1/TGFβ Trap, comprising an anti-PD-L1 antibody and a fragment of TGFβRII, of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, 8-14, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7-10, 15, and 54-55 of copending Application No. 17/176427 (reference application) further in view of Merck (US 2015/0225483 A1, published 8/15/2015), Disis (2015 ASCO Annual Meeting. J Clin Oncol 33 (suppl: abstr 5509), published online 5/20/ 2015) and Connolly (Int J Biol Sci. 2012;8(7):964-78., published 7/12/2012). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application claims a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a dose of at least 500 mg of a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor j Receptor II (TGFORII), or a fragment thereof, capable of binding Transforming Growth Factor j (TGFO), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding claims that binds PD-L1 (e.g. claim 1).
	The copending application teaches the first polypeptide comprises the amino acid sequence of SEQ ID NO: 3, and the second polypeptide comprises the amino acid sequence of SEQ ID NO: 1, which are identical to instant SEQ ID NO: 3 and instant SEQ ID NO: 1, respectively (e.g. claim 9).
	Further, the sequences recited above encompass instant SEQ ID NOs: 35-40 of instant claim 42.
	The copending application claims the first polypeptide comprises the amino acid sequences of SEQ ID NOs: 35, 36, and 37, and the second polypeptide comprises the amino acid sequences of SEQ ID NOs: 38, 39, and 40 which are identical to instant SEQ ID NOs: 35-40 of instant claim 42 (e.g. claim 8).
	The copending application claims the dose is 500 mg to 2400 mg (e.g. claims 10 and 15).
	The copending application claims the dose is:(a) 1200 mg administered once every two weeks; or (b) 2400 mg administered once every three weeks (e.g. claim 15).
	The copending application claims the protein is administered by intravenous administration (e.g. claim 54).
	The copending application claims the intravenous administration is performed with a prefilled bag, a prefilled pen, or a prefilled syringe comprising a formulation comprising the protein (e.g. claim 55).
	The copending application claims the bag is connected to a channel comprising a tube and/or a needle (e.g. claim 55).
	The copending application does not claim the cancer is non-small cell lung cancer
	The copending application does not claim the tumor is refractory and/or resistant to prior treatment.
	This deficiency is made up for by Merck, Disis, and Connolly.
	Merck discloses a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor β Receptor II (TGFβRII), or a fragment thereof, capable of binding Transforming Growth Factor β (TGF β), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding site that binds PD-L1 (paragraph 28, paragraph 32, paragraph 176). Merck teaches the cancer is non-small cell lung cancer (paragraph 32; paragraph 35; paragraphs 168-169; claim 23).
	Disis teaches the programmed death-1 receptor (PD-1) and its ligand (PD-L1) are key therapeutic targets in the reactivation of the immune response against multiple cancers. Avelumab, a fully human anti-PD-L1 IgG1 antibody, is safe and effective in treating patients (pts) with recurrent or refractory ovarian cancer (Background; Conclusions).
	Connolly teaches recombinant Fc-fusion proteins containing the soluble ectodomain of TβRII (TβRII-Fc), which bind to and neutralize TGF-β. The in vivo expression of TβRII-Fc has shown to reduce the incidence of breast tumor metastasis in transgenic mice. Administration of TβRII-Fc in the MMTV-PMT transgenic mouse model also demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis (Page 971, right column, 2nd full paragraph). 
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to further comprise treating NSCLC, as taught by Merck. As Merck already teaches  the anti-PD-L1/TGFβ Trap can treat NSCLC, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to specifically and effectively treat NSCLC.
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to further comprise treating tumors refractory and/or resistant to prior treatment, as taught by Disis. As Disis already shows that anti-PD-L1 antibodies can safely and effectively treat recurrent or refractory cancers, and Connolly teaches ectodomains of either TβRII (TβRII-Fc) demonstrated an increase in apoptosis in primary tumors, as well as a reduction in metastasis, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to safely and effectively treat recurrent or refractory cancers with the anti-PD-L1/TGFβ Trap, comprising an anti-PD-L1 antibody and a fragment of TGFβRII, of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, 8-14, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-8, 21-22, 52, 54, 87-88, and 90 of copending Application No. 17/125108 (reference application) further in view of Merck (US 2015/0225483 A1, published 8/15/2015). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The copending application claims a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a dose of at least 500 mg of a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor j Receptor II (TGFORII), or a fragment thereof, capable of binding Transforming Growth Factor j (TGFO), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding site that binds PD-L1 (e.g. claim 1).
	The copending application claims the first polypeptide comprises the amino acid sequence of SEQ ID NO: 3, and the second polypeptide comprises the amino acid sequence of SEQ ID NO: 1, which are identical to instant SEQ ID NO: 3 and instant SEQ ID NO: 1, respectively (e.g. claim 2).
	Further, the sequences recited above encompass instant SEQ ID NOs: 35-40 of instant claim 42.
	The copending application claims the first polypeptide comprises the amino acid sequences of SEQ ID NOs: 35, 36, and 37, and the second polypeptide comprises the amino acid sequences of SEQ ID NOs: 38, 39, and 40 which are identical to instant SEQ ID NOs: 35-40 of instant claim 42 (e.g. claims 87, 88, and 90).
	The copending application claims the dose is 500 mg to 2400 mg (e.g. claim 3).
	The copending application claims the dose is:(a) 1200 mg administered once every two weeks; or (b) 2400 mg administered once every three weeks (e.g. claims 8 and 54).
	The copending application claims the protein is administered by intravenous administration (e.g. claim 21).
	The copending application claims the intravenous administration is performed with a prefilled bag, a prefilled pen, or a prefilled syringe comprising a formulation comprising the protein (e.g. claim 22).
	The copending application claims the bag is connected to a channel comprising a tube and/or a needle (e.g. claim 22).
	The copending application claims the tumor is an advanced solid tumor (e.g. claim 88).
	The copending application claims the tumor is refractory and/or resistant to prior treatment (e.g. claim 88).
	The copending application does not claim the cancer is non-small cell lung cancer.
	This deficiency is made up for by Merck.
	Merck discloses a method of treating cancer or inhibiting tumor growth in a subject in need thereof, the method comprising administering to the subject a protein comprising a first polypeptide and a second polypeptide, wherein the first polypeptide comprises: (a) at least a variable region of a heavy chain of an antibody that binds to human protein Programmed Death Ligand 1 (PD-L1); and (b) human Transforming Growth Factor β Receptor II (TGFβRII), or a fragment thereof, capable of binding Transforming Growth Factor β (TGF β), wherein the second polypeptide comprises at least a variable region of a light chain of an antibody that binds PD-L1, and wherein the heavy chain of the first polypeptide and the light chain of the second polypeptide, when combined, form an antigen binding site that binds PD-L1 (paragraph 28, paragraph 32, paragraph 176). Merck teaches the cancer is non-small cell lung cancer (paragraph 32; paragraph 35; paragraphs 168-169; claim 23). 
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to further comprise treating NSCLC, as taught by Merck. As Merck already teaches  the anti-PD-L1/TGFβ Trap can treat NSCLC, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to specifically and effectively treat NSCLC.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   


/HONG SANG/Primary Examiner, Art Unit 1643